Plaintiff in error, D.O. Nichols, was convicted in the county court of Custer county on a charge that he did willfully and unlawfully abandon his wife and child, and in *Page 716 
accordance with the verdict of the jury he was sentenced to pay a fine of $500 and the costs. From the judgment, he appealed by filing in this court on March 25, 1919, a petition in error with case-made. His counsel of record on May 4, 1920, filed a motion to dismiss the appeal. The motion to dismiss is sustained, and the appeal herein is dismissed, and the cause remanded to the trial court.